DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 19 and 20, drawn to an apparatus/system for cleaning earphones, classified in A47L 25/00.
II. Claims 11-18, drawn to a method for cleaning earphones, classified in B08B 1/002.

3.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as cleaning dental appliances such as dentures or retainers. Alternatively, the apparatus can be used for cleaning or polishing jewelry.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is Natashthe case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	During a telephone conversation between Examiner Natasha Campbell with Alexis Nelson on 04 February 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10, 19 and 20. Affirmation of this election must be made by applicant in replying to this Office 

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
7.	The disclosure is objected to because of the following informalities:
Paragraph [0019], line 5, it appears “102” should read – 102b --.
	Paragraph [0029], line 2, it appears “302” should read – 302b --.
	Paragraph [0042], line 2, it appears “bush” should read – brush --.
Appropriate correction is required.

Claim Objections
8.	Claims 17 and 18 are objected to because of the following informalities:
	Claim 17 (although withdrawn), line 1, it appears “10” should read – 11 --.
	Claim 18 (although withdrawn), line 1, it appears “10” should read – 11 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204814945 U (hereinafter Wu).
As for claim 1, Wu discloses in the Figure an apparatus for cleaning earphones, comprising: a cleaning rod or “brush” element 5 (see the Figure; soft material surrounding cleaning rod) 
As for claim 2, wherein the positioning element 12, 4 positions a screen component of the earphone 6 to substantially correspond to a position of the brush element 5 (see Abstract and the Figure; cleaning rod 5 is set close to the sound outlet part close to earphone 6).
            As for claim 3 wherein the positioning element 12, 4 further comprises a recess or aperture (cubic groove) to allow the brush element 5 to contact the screen component therethrough (see Abstract and the Figure).
As for claim 4, further comprising a box body or housing to contain at least one of the brush element, the positioning element, and the motive element (see Abstract and the Figure).
               As for claim 5, wherein the brush element 5 mechanically rotates to remove debris from the earphone (see Abstract and the Figure). 
              As for claim 6, wherein the motive element which can be the motor switch/motor is operably connected to the brush element 5 (see Abstract and the Figure).
             As for claim 7, further comprising a sanitizing element 3 (UV germicidal/sterilization lamp) to apply a sanitizing agent (UV light) to the earphone 6 (see Abstract and the Figure).
	To avoid a redundant rejection, claim 19 is rejected similarly as claim 1 above. It will be added that Wu clearly teaches a system for cleaning earphones 6 (see the Figure).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN 108184189 A (hereinafter Zhang).
Wu discloses all of the recited subject matter as set forth above with the exception of there further being a charging element operably connected to the earphone for charging the earphone and a vacuum element to apply a vacuum to the earphone and thereby remove the debris. Zhang discloses in the Figure an apparatus for cleaning earphones comprising a charging head or element 5 operably connected to the earphone for charging the earphone and a negative pressure fan or vacuum element 10 to apply a vacuum to the earphone and thereby remove the debris. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wu with a charging element operably connected to the earphone for charging the earphone and a vacuum element to apply a vacuum to the earphone and thereby remove the debris as suggested by Zhang to improve the cleaning versatility and/or portability of the apparatus.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN 206168831 U (hereinafter Du).
	Wu discloses all of the recited subject matter as set forth above with the exception of there further being a collection element to collect the debris. Du teaches an apparatus for cleaning in the earphone cleaning field (also involves an intended use) having a drainage channel 12 defining a collection element (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Xie et al., Yang et al., Choi et al., Hirsch et al., and Campbell et al. are pertinent to various cleaning arrangements for hearing devices.


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723